Exhibit 10.1

 

Execution Version 

SUPPORT AGREEMENT

 

This SUPPORT AGREEMENT (this “Agreement”), is made as of March 16, 2017, by and
between Molecular Templates, Inc. (“Molecular”) and the Person set forth on
Schedule A hereto (the “Stockholder”).

 

WHEREAS, as of the date hereof, the Stockholder is the holder of the number of
shares of common stock, par value $0.001 per share (“Common Stock”), of
Threshold Pharmaceuticals, Inc., a Delaware corporation (“Threshold”), set forth
opposite the Stockholder’s name on Schedule A (all such shares set forth on
Schedule A, together with any shares of Common Stock that are hereafter issued
to or otherwise acquired, whether beneficially or of record, or owned by the
Stockholder prior to the termination of this Agreement being referred to herein
as the “Subject Shares”);

 

WHEREAS, Molecular, Trojan Merger Sub, Inc., a Delaware corporation and a direct
wholly owned subsidiary of Threshold (“Merger Sub”) and Threshold propose to
enter into an Agreement and Plan of Merger and Reorganization, dated as of the
date hereof (the “Merger Agreement”), which provides, among other things, for
the merger of Merger Sub with and into Molecular, with Molecular continuing as
the surviving corporation (the “Merger”), upon the terms and subject to the
conditions set forth in the Merger Agreement (capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Merger Agreement); and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Molecular has required that the Stockholder, and as an inducement and in
consideration therefor, the Stockholder (in the Stockholder’s capacity as a
holder of the Subject Shares) has agreed to, enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

ARTICLE I

 

VOTING AGREEMENT; GRANT OF PROXY

 

The Stockholder hereby covenants and agrees that:

 

1.1. Voting of Subject Shares. From and after the date hereof, at every meeting
of the holders of Threshold Common Stock (the “Threshold Stockholders”), however
called, and at every adjournment or postponement thereof, the Stockholder shall,
or shall cause the holder of record on any applicable record date to, be present
(in person or by proxy) and to vote the Stockholder’s Subject Shares (a) in
favor of (A) the issuance of shares of Threshold Common Stock to the Molecular
Stockholders pursuant to the terms of the Merger Agreement, (B) if requested by
Molecular prior to the filing with the SEC of the Proxy Statement / Prospectus /
Information Statement, the amendment of Threshold’s certificate of incorporation
to increase the authorized shares of Threshold Common Stock, (C) the amendment
of Threshold’s Certificate of Incorporation to effect the Reverse Split, (D) the
amendment of Threshold’s certificate of incorporation to effect the name change
of Threshold, (E) if requested by Molecular prior to the filing with the SEC of
the Proxy Statement / Prospectus / Information statement, adoption of a new
equity incentive plan and/or an employee stock purchase plan, with share reserve
amounts recommended by the Molecular Board of Directors or a committee thereof,
and (F) in accordance with Section 14A of the Exchange Act and the applicable
SEC rules issued thereunder, seeking advisory approval of a proposal to the
Threshold

 

1 

 

Stockholders for a non-binding, advisory vote to approve certain compensation
that may become payable to Threshold’s named executed officers in connection
with the completion of the Merger, if applicable; and (b) against any
Acquisition Proposal. The Stockholder shall retain at all times the right to
vote the Stockholder’s Subject Shares in Stockholder’s sole discretion and
without any other limitation on those matters other than those set forth in this
Section 1.1 that are at any time or from time to time presented for
consideration to the Threshold Stockholders.

 

1.2. No Inconsistent Arrangements. Except as provided hereunder or under the
Merger Agreement, the Stockholder shall not, directly or indirectly, (a) create
any Encumbrance other than restrictions imposed by Legal Requirements or
pursuant to this Agreement on any Subject Shares, (b) transfer, sell, assign,
gift or otherwise dispose of (collectively, “Transfer”), or enter into any
contract with respect to any Transfer of the Subject Shares or any interest
therein, (c) grant or permit the grant of any proxy, power of attorney or other
authorization in or with respect to the Subject Shares, (d) deposit or permit
the deposit of the Subject Shares into a voting trust or enter into a voting
agreement or arrangement with respect to the Subject Shares, or (e) take any
action that, to the knowledge of the Stockholder, would make any representation
or warranty of the Stockholder herein untrue or incorrect in any material
respect, or have the effect of preventing the Stockholder from performing the
Stockholder’s obligations hereunder. Notwithstanding the foregoing, (i) the
Stockholder may (A) make transfers of the Subject Shares as charitable gifts or
donations, (B) make transfers or dispositions of the Subject Shares to any trust
for the direct or indirect benefit of the Stockholder or the immediate family of
the Stockholder, (C) make transfers or dispositions of the Subject Shares by
will, other testamentary document or intestate succession to the legal
representative, heir, beneficiary or a member of the immediate family of the
Stockholder, (D) make transfers of the Subject Shares to stockholders, direct or
indirect affiliates (within the meaning set forth in Rule 405 under the
Securities Act of 1933, as amended), current or former partners (general or
limited), members or managers of the Stockholder, as applicable, or to the
estates of any such stockholders, affiliates, partners, members or managers, or
to another corporation, partnership, limited liability company or other business
entity that controls, is controlled by or is under common control with the
Stockholder, (E) make transfers that occur by operation of law pursuant to a
qualified domestic order or in connection with a divorce settlement, (F) make
transfers or dispositions not involving a change in beneficial ownership, and
(G) if the Stockholder is a trust, make transfers or dispositions to any
beneficiary of the Stockholder or the estate of any such beneficiary; provided
that, in each case, the transferee agrees in writing to be bound by the terms
and conditions of this Agreement and either the Stockholder or the transferee
provides Molecular with a copy of such agreement promptly upon consummation of
any such Transfer and (ii) the Stockholder may take all actions reasonably
necessary to consummate the Contemplated Transactions, including, without
limitation, effecting the Reverse Split. For purposes of this Agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin.

 

1.3. No Exercise of Appraisal Rights; Waivers. In connection with the
Contemplated Transactions, the Stockholder hereby expressly (a) waives, to the
extent permitted under applicable Legal Requirements, the applicability of the
provisions for dissenters’ or appraisal rights set forth in Section 262 of the
DGCL (or any other similar applicable state Legal Requirement), with respect to
any Subject Shares, (b) agrees that the Stockholder will not, under any
circumstances in connection with the Contemplated Transactions, exercise any
dissenters’ or appraisal rights in respect of any Subject Shares, and (c) agrees
that the Stockholder will not bring, commence, institute, maintain, prosecute,
participate in or voluntarily aid any action, claim, suit or cause of action, in
law or in equity, in any court or before any Governmental Body, which
(i) challenges the validity of or seeks to enjoin the operation of any provision
of this Agreement or (ii) alleges that the execution and delivery of this
Agreement by the Stockholder, or the approval of the Merger Agreement by the
Threshold Board of Directors, breaches any fiduciary duty of the Threshold Board
of Directors or any member thereof; provided, that the Stockholder may defend
against, contest or settle any such action, claim, suit or cause of action
brought against the Stockholder that relates solely to the Stockholder’s
capacity as a director, officer or securityholder of Threshold.

 

2 

 

1.4. Documentation and Information. The Stockholder shall permit and hereby
authorizes Threshold and Molecular to publish and disclose in all documents and
schedules filed with the SEC, and any press release or other disclosure document
that Threshold or Molecular reasonably determines to be necessary in connection
with the Merger and any transactions contemplated by the Merger Agreement, the
Stockholder’s identity and ownership of the Subject Shares and the nature of the
Stockholder’s commitments and obligations under this Agreement. Threshold is an
intended third-party beneficiary of this Section 1.4.

 

1.5. Irrevocable Proxy. The Stockholder hereby revokes (or agrees to cause to be
revoked) any proxies that the Stockholder has heretofore granted with respect to
the Subject Shares. The Stockholder hereby irrevocably appoints Molecular as
attorney-in-fact and proxy for and on behalf of the Stockholder, for and in the
name, place and stead of the Stockholder, to: (a) attend any and all meetings of
Threshold Stockholders, (b) vote, express consent or dissent or issue
instructions to the record holder to vote the Subject Shares in accordance with
the provisions of Section 1.1 at any and all meetings of Threshold Stockholders
and (c) grant or withhold, or issue instructions to the record holder to grant
or withhold, consistent with the provisions of Section 1.1, all written consents
with respect to the Subject Shares at any and all meetings of Threshold
Stockholders. Molecular agrees not to exercise the proxy granted herein for any
purpose other than the purposes described in this Agreement. The foregoing proxy
shall be deemed to be a proxy coupled with an interest, is irrevocable (and as
such shall survive and not be affected by the death, incapacity, mental illness
or insanity of the Stockholder, as applicable) until the termination of the
Merger Agreement and shall not be terminated by operation of law or upon the
occurrence of any other event other than the termination of this Agreement
pursuant to Section 4.2. The Stockholder authorizes such attorney and proxy to
substitute any other Person to act hereunder, to revoke any substitution and to
file this proxy and any substitution or revocation with the Secretary of
Threshold. The Stockholder hereby affirms that the proxy set forth in this
Section 1.5 is given in connection with and granted in consideration of and as
an inducement to Molecular to enter into the Merger Agreement and that such
proxy is given to secure the obligations of the Stockholder under Section 1.1.
The proxy set forth in this Section 1.5 is executed and intended to be
irrevocable, subject, however, to its automatic termination upon the termination
of this Agreement pursuant to Section 4.2. With respect to any Subject Shares
that are owned beneficially by the Stockholder but are not held of record by the
Stockholder, the Stockholder shall take all action necessary to cause the record
holder of such Subject Shares to grant the irrevocable proxy and take all other
actions provided for in this Section 1.5 with respect to such Subject Shares.

 

1.6. No Solicitation of Transactions. The Stockholder shall not knowingly,
directly or indirectly, through any officer, director, agent or otherwise, (i)
solicit, initiate, respond to or take any action knowingly to facilitate or
encourage any inquiries or the communication, making, submission or announcement
of any Acquisition Proposal or Acquisition Inquiry or take any action that could
reasonably be expected to lead to an Acquisition Proposal or Acquisition
Inquiry; (ii) enter into or participate in any discussions or negotiations with
any Person with respect to any Acquisition Proposal or Acquisition Inquiry;
(iii) furnish any information regarding such Party to any Person in connection
with, in response to, relating to or for the purpose of assisting with or
facilitating an Acquisition Proposal or Acquisition Inquiry; (iv) approve,
endorse or recommend any Acquisition Proposal (subject to Sections 5.2 and 5.3
of the Merger Agreement, as applicable); (v) execute or enter into any letter of
intent or similar document or any Contract contemplating or otherwise relating
to any Acquisition Transaction other than a confidentiality agreement permitted
under Section 4.5(c); or (vi) grant any waiver or release under any
confidentiality, standstill or similar agreement. The Stockholder hereby
represents and warrants that the Stockholder has read Section 4.5 (No
Solicitation) of the Merger Agreement and agrees not to engage in any actions
prohibited thereby.

 

1.7. No Ownership Interest. Nothing contained in this Agreement will be deemed
to vest in Molecular any direct or indirect ownership or incidents of ownership
of or with respect to the Subject

 

3 

 

Shares. All rights, ownership and economic benefits of and relating to the
Subject Shares will remain and belong to the Stockholder, and Molecular will
have no authority to manage, direct, superintend, restrict, regulate, govern or
administer any of the policies or operations of Threshold or exercise any power
or authority to direct Stockholder in the voting of any of the Subject Shares,
except as otherwise expressly provided herein with respect to the Subject Shares
and except as otherwise expressly provided in the Merger Agreement.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

The Stockholder represents and warrants to Molecular that:

 

2.1. Organization; Authorization; Binding Agreement. The Stockholder, if not a
natural person, is duly incorporated or organized, as applicable, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization. The Stockholder has full legal capacity and
power, right and authority to execute and deliver this Agreement and to perform
the Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Stockholder, and constitutes a legal, valid and binding
obligation of the Stockholder enforceable against the Stockholder in accordance
with its terms, subject to (a) laws of general application relating to
bankruptcy, insolvency and the relief of debtors and (b) laws of general
application relating to bankruptcy, insolvency, the relief of debtors,
fraudulent transfer, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditor’s rights (the
“Enforceability Exceptions”).

 

2.2. Ownership of Subject Shares; Total Shares. The Stockholder is the record or
beneficial owner of the Subject Shares and has good and marketable title to the
Subject Shares free and clear of any Encumbrances (including any restriction on
the right to vote or otherwise transfer the Subject Shares), except (a) as
provided hereunder, (b) pursuant to any applicable restrictions on transfer
under the Securities Act, and (c) subject to any risk of forfeiture with respect
to any shares of Common Stock granted to the Stockholder under an employee
benefit plan of Threshold. The Subject Shares listed on Schedule A opposite the
Stockholder’s name constitute all of the shares of Common Stock owned by the
Stockholder as of the date hereof. No Person has any contractual or other right
or obligation to purchase or otherwise acquire any of the Subject Shares. For
purposes of this Agreement “Beneficial Ownership” shall be interpreted as
defined in Rule 13d-3 under the Exchange Act; provided that for purposes of
determining Beneficial Ownership, a Person shall be deemed to be the Beneficial
Owner of any securities that may be acquired by such Person pursuant to any
Contract or upon the exercise of conversion rights, exchange rights, warrants or
options, or otherwise (irrespective of whether the right to acquire such
securities is exercisable immediately or only after the passage of time,
including the passage of time in excess of 60 days, the satisfaction of any
conditions, the occurrence of any event or any combination of the foregoing).

 

2.3. Voting Power. The Stockholder has full voting power, with respect to the
Subject Shares, and full power of disposition, full power to issue instructions
with respect to the matters set forth herein and full power to agree to all of
the matters set forth in this Agreement, in each case, with respect to all of
the Subject Shares. None of the Subject Shares are subject to any proxy, voting
trust or other agreement or arrangement with respect to the voting of the
Subject Shares except as provided hereunder.

 

2.4. Reliance. The Stockholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of the Stockholder’s own choosing. The
Stockholder understands and

 

4 

 

acknowledges that Molecular is entering into the Merger Agreement in reliance
upon the Stockholder’s execution, delivery and performance of this Agreement.

 

2.5. Absence of Litigation. With respect to the Stockholder, as of the date
hereof, there is no action, suit, investigation or proceeding pending against,
or, to the knowledge of the Stockholder, threatened in writing against, the
Stockholder or any of the Stockholder’s properties or assets (including the
Subject Shares) that could reasonably be expected to prevent, delay or impair
the ability of the Stockholder to perform the Stockholder’s obligations
hereunder or to consummate the transactions contemplated hereby.

 

2.6. Non-Contravention. The execution and delivery of this Agreement by the
Stockholder and the performance of the transactions contemplated by this
Agreement by the Stockholder does not and will not violate, conflict with, or
result in a breach of (a) any applicable Legal Requirement or any injunction,
judgment, order, decree, ruling, charge, or other restriction of any
Governmental Body to which the Stockholder is subject; or (b) any Contract to
which the Stockholder is a party or is bound or to which the Stockholder’s
Subject Shares are subject.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF MOLECULAR

 

Molecular represents and warrants to the Stockholder that:

 

3.1. Organization; Authorization. Molecular is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
The consummation of the transactions contemplated hereby is within Molecular’s
corporate powers and have been duly authorized by all necessary corporate
actions on the part of Molecular. Molecular has full power and authority to
execute, deliver and perform this Agreement.

 

3.2. Binding Agreement. This Agreement has been duly authorized, executed and
delivered by Molecular and constitutes a valid and binding obligation of
Molecular enforceable against Molecular in accordance with its terms, subject to
the Enforceability Exceptions.

 

ARTICLE IV

 

MISCELLANEOUS

 

4.1. Notices. All notices, requests and other communications to either party
hereunder shall be in writing (including facsimile transmission or electronic
mail) and shall be given, (a) if to Molecular, in accordance with the provisions
of the Merger Agreement and (b) if to the Stockholder, to the Stockholder’s
address, electronic mail address or facsimile number set forth on a signature
page hereto, or to such other address, electronic mail address or facsimile
number as the Stockholder may hereafter specify in writing to Molecular.

 

4.2. Termination. This Agreement shall terminate automatically, without any
notice or other action by any Person, upon the earlier of (a) the termination of
the Merger Agreement in accordance with its terms and (b) the Effective Time.
Upon termination of this Agreement, neither party shall have any further
obligations or liabilities under this Agreement; provided, however, that
(i) nothing set forth in this Section 4.2 shall relieve either party from
liability for any breach of this Agreement prior to termination hereof, and
(ii) the provisions of this Article IV shall survive any termination of this
Agreement.

 

5 

 

4.3. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement, in the case of a waiver, by the
party against whom the waiver is to be effective. No failure or delay by either
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

4.4. Binding Effect; Benefit; Assignment. The provisions of this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. Except as set forth in Section 1.4, no
provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any person other than the
parties hereto and their respective successors and assigns. Neither party may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the consent of the other party hereto, except that
Molecular may transfer or assign its rights and obligations under this
Agreement, in whole or from time to time in part, to one or more of its
Affiliates at any time; provided, that such transfer or assignment shall not
relieve Molecular of any of its obligations hereunder.

 

4.5. Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws. In any action or suit between any of the parties arising out of or
relating to this Agreement: (a) each of the parties irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the Delaware Court of Chancery, or if such court does not have proper
jurisdiction, then the federal courts located in the State of Delaware, and
appellate courts therefrom (collectively, the “Delaware Courts”); and (b) each
of the parties irrevocably waives the right to trial by jury.

 

4.6. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument. The exchange of a fully executed Agreement (in counterparts
or otherwise) by all parties by facsimile or electronic transmission in .PDF
format shall be sufficient to bind the parties to the terms and conditions of
this Agreement.

 

4.7. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
or between any of the parties with respect to the subject matter hereof and
thereof.

 

4.8. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the parties hereto agree that the court making such
determination will have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the parties hereto agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

 

4.9. Specific Performance. Any and all remedies herein expressly conferred upon
a party will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon such party, and the exercise by a
party of any one remedy will not preclude the exercise of any other remedy.

 

6 

 

The parties hereto agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any Delaware Court, this being in addition to any other remedy to
which they are entitled at law or in equity, and each of the parties hereto
waives any bond, surety or other security that might be required of any other
party with respect thereto.

 

4.10. Construction.

 

(a)      For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.

 

(b)      The parties hereto agree that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
applied in the construction or interpretation of this Agreement.

 

(c)       As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

 

(d)      Except as otherwise indicated, all references in this Agreement to
“Sections,” “Articles,” and “Schedules” are intended to refer to Sections or
Articles of this Agreement and Schedules to this Agreement, respectively.

 

(e)       The bold-faced headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

4.11. Further Assurances. Each of the parties hereto will execute and deliver,
or cause to be executed and delivered, all further documents and instruments and
use their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under applicable
Legal Requirements to perform their respective obligations as expressly set
forth under this Agreement.

 

4.12. Capacity as Stockholder. The Stockholder signs this Agreement solely in
the Stockholder’s capacity as a Stockholder of Threshold, and not in the
Stockholder’s capacity as a director, officer or employee of Threshold or any of
its Subsidiaries or in the Stockholder’s capacity as a trustee or fiduciary of
any employee benefit plan or trust. Notwithstanding anything herein to the
contrary, nothing herein shall in any way restrict a director or officer of
Threshold in the exercise of his or her fiduciary duties as a director or
officer of Threshold or in his or her capacity as a trustee or fiduciary of any
employee benefit plan or trust or prevent or be construed to create any
obligation on the part of any director or officer of Threshold or any trustee or
fiduciary of any employee benefit plan or trust from taking any action in his or
her capacity as such director, officer, trustee or fiduciary.

 

4.13. No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the board of
directors of Threshold has approved, for purposes of any applicable
anti-takeover laws and regulations,

 

7 

 

and any applicable provision of Threshold’s organizational documents, the
Merger, (b) the Merger Agreement is executed by all parties thereto, and
(c) this Agreement is executed by all parties hereto.

 

 

 

(SIGNATURE PAGE FOLLOWS)

 

8 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

 

          MOLECULAR TEMPLATES, INC.         By:  
 
      Name: Eric E. Poma, Ph.D.       Title: Chief Executive Officer

 

 

 



[Signature Page to Support Agreement]

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 



  STOCKHOLDER                 (Print Name of Stockholder)                
(Signature)                 (Name and Title of Signatory, if Signing      on
Behalf of an Entity)        



 



 

 



[Signature Page to Support Agreement]

 



 

 

Schedule A

 

 

 

     

Name of Stockholder

  No. Shares            

 

 



 

